      Case 1:19-cv-02532-PAE-RWL Document 99 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RICARDO CAJERO TORRES, et al.,

                                         Plaintiffs,                 19 Civ. 2532 (PAE) (RWL)
                         -v-
                                                                                ORDER
 SUSHI SUSHI HOLDINGS INC., et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received correspondence from pro se defendant Igor Greenberg regarding

the final pretrial conference scheduled for April 1, 2021, and the parties’ pretrial submissions.

See Dkts. 97, 98.

       The Court grants Grinberg’s request to adjourn that conference. It will be instead take

place on Tuesday, April 6, 2021, at 4:30 p.m., on the same conference line discussed in the

Court’s prior order. See Dkt. 88.

       If Grinberg believes that he submitted a filing to the pro se office but it has not been

docketed, he should contact the pro se office for further assistance. The Court has not received

any proposed voir dire from Grinberg.

       Finally, Grinberg appears to seek to file a motion to preclude certain exhibits proposed by

plaintiffs in the parties’ proposed joint pretrial order, i.e., a motion in limine. Dkt. 98. His

deadline to do so, after an extension occasioned by his failure to participate in the preparation of

the proposed joint pretrial order, was March 12, 2021. See Dkts. 80–83. The Court was clear

that it would “not grant any further extensions of this deadline.” Dkt. 83. Accordingly,
      Case 1:19-cv-02532-PAE-RWL Document 99 Filed 03/31/21 Page 2 of 2




Grinberg’s request is denied; he may not now submit any motions in limine to exclude plaintiffs’

proposed exhibits.

       SO ORDERED.

                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: March 30, 2021
       New York, New York




                                               2
